Judgment unanimously affirmed. Counsel’s application to withdraw granted (see, People v Crawford, 71 AD2d 38). Memorandum: The contention that petitioner was denied his right to due process when his Tier III hearing was conducted in English is frivolous; the record establishes that petitioner was conversant in English (see, Matter of Peart v Kelly, 134 AD2d 843, lv denied 71 NY2d 801). He had been classified as an English-speaking inmate and had never before exhibited any difficulty with the English language. The arguments raised in the supplemental pro se brief were not raised in petitioner’s administrative appeal and are, therefore, beyond the scope of appellate review (see, Matter of Nelson v Coughlin, 188 AD2d 1071, appeal dismissed 81 NY2d 834). (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J.—Article 78.) Present—Denman, P. J., Balio, Lawton, Doerr and Boehm, JJ.